Citation Nr: 1501573	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbosacral spine.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated June 2011 and August 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of a higher rating for degenerative disc disease of the lumbosacral spine, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for entitlement to an initial compensable rating for left ear hearing loss be withdrawn.

2.  Right ear hearing loss had its onset in service.

3.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim Withdrawn 

During the July 2014 Board hearing, the Veteran stated that he wished to withdraw his claim for an initial compensable rating for left ear hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran had been diagnosed with tinnitus and right ear hearing loss.  See April 2011 VA examination.  The first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, supra, at 253.  

The Veteran's military occupational specialty during service was that of combat engineer.  The Veteran reported that during service he was exposed to explosions, M14s, grenade launchers, and generators and while serving in Panama he was a blaster.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced acoustic trauma in service.  The remaining question is whether the current right ear hearing loss and tinnitus are related to any aspect of the Veteran's military service, to include acoustic trauma.

Tinnitus is recognized as being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The April 2011 VA examiner opined that the Veteran's tinnitus was less likely as not related to military noise exposure as the date of onset was not related to military noise exposure.  The Veteran reported during the examination that the date of onset was 12 to 15 years ago; however, he explained during the July 2014 hearing that he actually began noticing ringing in his ears during service.  As the Veteran is competent to observe tinnitus during service and following service, and his statements are found to be credible, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the current tinnitus commenced during military service.  Accordingly, service connection for tinnitus is warranted.  See Charles, 16 Vet. App. at 374.

Service treatment records show that on entrance, the Veteran had thresholds frequencies in decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, 0, and 40.  At separation, thresholds frequencies in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, 0, and 45.  The Veteran's report of medical history at entrance to service did not indicate that he had ear, nose, and throat trouble.  The Veteran's report of medical history at separation noted having ear, nose, and throat trouble and the physician stated that the Veteran had a slight hearing defect.

The April 2011 VA examiner opined that the Veteran's right ear hearing loss was less likely as not aggravated by military noise exposure as there was not a threshold shift from induction to separation.  However, the Veteran testified during the July 2014 Board hearing that he had the same amount of acoustic trauma in the right ear as he did in the left ear during military service.  He also stated that he noticed having hearing problems in service.  The Veteran is competent to report his observations and his statements are found to be credible.  

Given the evidence set forth above, service connection for the Veteran's right ear hearing loss is warranted.  In-service acoustic trauma is conceded here based on the circumstances of his service and service connection had previously been granted for left ear hearing loss based on such in-service acoustic trauma.  Moreover, the VA examiner's negative opinion was based solely on there being no evidence of a threshold shift in service in the right ear.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Therefore, the VA examination report as it pertains to hearing loss of the right ear is not found to be probative.  However, the Veteran did state during the July 2014 hearing that he noticed hearing problems during service.  The Veteran is competent to identify the symptoms of hearing loss, and the Board finds his report of having diminished hearing acuity during service both competent and credible.  In light of the foregoing, and after resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).



ORDER

The appeal of entitlement to an initial compensable rating for left ear hearing loss is dismissed.

Service connection for right ear hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

During the July 2014 hearing, the Veteran stated that his service-connected degenerative disc disease of the lumbosacral spine and related bilateral peripheral neuropathy of the lower extremities have worsened since his last VA examination.  When the Veteran claims a disability is worse than when it was last evaluated by VA, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Reexamination under 38 C.F.R. § 3.327 is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination (or examinations) to assess the current severity of the Veteran's service-connected spine and lower extremities disabilities.  The Veteran's file must be made available to the examiner for review.  Both neurological and orthopedic manifestations must be recorded.  The examiner is to address: 

a).  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

c).  Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine; 

d).  The current severity of the service-connected peripheral neuropathy of the right and left lower extremities; and,

e).  The presence and severity of any neurological abnormalities of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


